Case 3:20-cv-03031-TLB-MEF Document 21             Filed 07/20/20 Page 1 of 2 PageID #: 104



                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                                HARRISON DIVISION


 JESSIE EDWARD FLETCHER                                                           PLAINTIFF


 V.                              CASE NO. 3:20-CV-03031


 JAIL ADMINISTRATOR TRACY
 SUTTERFIELD and DR. ELKINS                                                   DEFENDANTS

                                   OPINION AND ORDER

        Plaintiff Jessie Edward Fletcher filed this action pursuant to 42 U.S.C. § 1983. He

 proceeds pro se and in forma pauperis.

        When he filed this case, Plaintiff was specifically advised (Doc. 3) of the

 requirement to immediately inform the Court of any change of address. If Plaintiff was

 transferred or released, Plaintiff was told he must advise the Court of any change in his

 address by no later than thirty (30) days from the time of his transfer to another facility or

 his release. Additionally, Rule 5.5(c)(2) of the Local Rules for the Eastern and Western

 Districts of Arkansas requires pro se parties to “promptly notify the Clerk and other parties

 to the proceedings of any change in his or her address, to monitor the progress of the

 case, and to prosecute or defend the action diligently.”

        On June 15, 2020, mail was returned to the Court (Doc. 20) as undeliverable with

 a notation that he was no longer incarcerated at the Searcy County Detention Center.

 Plaintiff had until July 15, 2020, to provide the Court with his new address.

        To date, Plaintiff has not provided a new address or contacted the Court in any

 way. Accordingly, this case is DISMISSED WITHOUT PREJUDICE pursuant to Rule
                                               1
Case 3:20-cv-03031-TLB-MEF Document 21            Filed 07/20/20 Page 2 of 2 PageID #: 105



 41(b) of the Federal Rules of Civil Procedure and Rule 5.5(c)(2) of the Local Rules for

 the Eastern and Western Districts of Arkansas.

       IT IS SO ORDERED on this 20th day of July, 2020.



                                         /s/ Timothy L. Brooks___________________
                                         TIMOTHY L. BROOKS
                                         UNITED STATES DISTRICT JUDGE




                                            2
